Case 3:15-md-02670-JLS-MDD Document 1704-3 Filed 11/20/18 PageID.115737 Page 1 of
                                       3


        BETSY C. MANIFOLD (182450)
    1   manifold@whafh.com
        RACHELE R. BYRD (190634)
    2   byrd@whafh.com
    3   MARISA C. LIVESAY (223247)
        livesay@whafh.com
    4   BRITTANY N. DEJONG (258766)
        dejong@whafh.com
    5   WOLF HALDENSTEIN ADLER
          FREEMAN & HERZ LLP
    6   750 B Street, Suite 2770
        San Diego, CA 92101
    7   Telephone: 619/239-4599
        Facsimile: 619/234-4599
    8
        Interim Lead Counsel for the End Payer Plaintiffs
    9
                             UNITED STATES DISTRICT COURT
   10
                           SOUTHERN DISTRICT OF CALIFORNIA
   11
   12                                               Case No.: 15-MD-2670 JLS (MDD)
         IN RE: PACKAGED SEAFOOD
   13    ANTITRUST LITIGATION                       SUPPLEMENTAL DECLARATION
                                                    OF BETSY C. MANIFOLD IN
   14                                               SUPPORT OF END PAYER
                                                    PLAINTIFFS’ MOTION FOR
   15                                               CLASS CERTIFICATION
   16
                                                    DATE:       December 20, 2018
   17                                               TIME:       9:00 a.m.
                                                    JUDGE:      Hon. Janis L. Sammartino
   18    This Document Relates to:                  COURT:      4D (4th Floor - Schwartz)
   19          The Indirect Purchaser End Payer
               Actions
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                             No. 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1704-3 Filed 11/20/18 PageID.115738 Page 2 of
                                       3



    1         I, Betsy C. Manifold, declare as follows:
    2         1.     I am an attorney duly licensed to practice before all the courts of the
    3   State of California.   I am a member of the law firm Wolf Haldenstein Adler
    4   Freeman & Herz LLP (“Wolf Haldenstein”), Interim Lead Counsel for the proposed
    5   Class of Indirect End Payer Plaintiffs (“EPPs”). See ECF No. 119 (Appointed
    6   Interim Lead Counsel).         I submit this declaration in further support of Class
    7   Certification. I have personal knowledge of the matters stated herein and, if called
    8   upon, I could and would competently testify thereto.
    9   CRIMINAL CASE AGAINST STARKIST
   10         2.     On October 19, 2018, the United States filed a Status Report Regarding
   11   Information Filed in the Northern District of California (“October 19, 2018 U.S.
   12   Status Report”). ECF No. 1527. The United States informed the Court that a
   13   federal grand jury had been empaneled in the Northern District of California to
   14   investigate the packaged seafood industry for potential violations of the Sherman
   15   Act. Id. at 1:20-23. The United States further informed the Court that a sixth
   16   criminal case in the packaged seafood investigation has been filed in the Northern
   17   District of California. See United States v. StarKist Co., No. 3:18-cr-00513-EMC
   18   (N.D. Cal.). Id. at 1:23-27.
   19         3.     Attached hereto as Exhibit 1 is a true and correct copy of Penalty Sheet
   20   and Information (“Information”) filed on October 18, 2018 (ECF No. 1), in United
   21   States v. Starkist Co., Case No. 3:18-cr-00513-EMC (N.D. Cal.).          This is the
   22   Information referenced above in the October 19, 2018 U.S. Status Report.
   23         4.     Attached hereto as Exhibit 2 is a true and correct copy of Criminal
   24   Minutes from a Summary Plea Hearing (ECF No. 23) (“Criminal Minutes”) held on
   25   November 14, 2018 before the Honorable Edward M. Chen in United States v.
   26   Starkist, Case No. 3:18-cr-00513-EMC (N.D. Cal.). The Criminal Minutes reflect
   27   that defendant Starkist signed a Plea Agreement and entered a plea of guilty to
   28   Count I of the Information (referenced above as Exhibit 1).

                                                  -1-
                                                                No. 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1704-3 Filed 11/20/18 PageID.115739 Page 3 of
                                       3



    1           5.    Attached hereto as Exhibit 3 is a true and correct copy of a May 26,
    2   2016 letter from Rachele R. Rickert to the Office of the Attorney General of
    3   Arizona pursuant to Ariz. Rev. Stat. § 44-1415(A).
    4           6.    Attached hereto as Exhibit 4 is a true and correct copy of a May 26,
    5   2016 letter from Rachele R. Rickert to the Office of the Attorney General of Utah
    6   pursuant to Utah Code Ann. § 76-10-3109(9).
    7           I declare under penalty of perjury under the laws of the United States of
    8   America that the foregoing is true and correct. Executed this 20th day of November
    9   2018 at San Diego, California.
   10
                                                     s/ Betsy C. Manifold
   11                                                BETSY C. MANIFOLD
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
        TUNA: 25212
   28

                                               -2-
                                                             No. 15-MD-2670 JLS (MDD)
